Citation Nr: 1107048	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In February 2010, the Veteran testified at a hearing before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his PTSD was caused by his service as a 
truck driver in the Republic of Vietnam.  Specifically, the 
Veteran reported that while serving in the Republic of Vietnam 
from September 1969 to November 1970 he frequently drove in 
convoys that came under attack by enemy forces and that these 
attacks caused the death and/or wounding of other soldiers either 
driving vehicles in the convoys or providing security for the 
convoys.  He also claims that his PTSD was caused by having his 
base camp attacked by enemy rockets on at least three occasions 
and by the constant stress of driving in convoys at night never 
knowing when they were going to come under attack.

In this regard, controlling regulations provide that a grant of 
service connection requires the following: (i) if the evidence 
establishes a diagnosis of PTSD during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran 's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (ii) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence 
establishing a link between current symptoms and an in-service 
stressor; and (iv) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The 
provisions of 38 C.F.R. § 4.125(a) (2010) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Veteran's available service personnel records not only verify 
his claims of serving in the Republic of Vietnam from September 
1969 to November 1970 but also verify that he served as a heavy 
vehicle driver.  He served with the 512th Transportation Company 
from October 1969 to November 1970.  In addition, treatment 
records from the Tucson VA Medical Center show that the Veteran 
has been diagnosed as having PTSD since approximately 2006.

Although the Veteran's claimed stressors are consistent with the 
circumstances, conditions, or hardships of his service and it 
appears that there is medical evidence supporting a diagnosis of 
PTSD, the record does not include a clear medical opinion that 
the diagnosis of PTSD is related to his in-service stressors.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Therefore, the Board finds that a remand 
to obtain a nexus opinion is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

On remand, the Veteran's ongoing treatment for his PTSD at the 
Tucson VA Medical Center should  be associated with the claims 
file. See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records).  



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain all of the 
Veteran's contemporaneous treatment records 
from the Tucson VA Medical Center and 
associate them with the claims file.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability should be 
associated with the claims file and the 
Veteran should be provided with a copy of 
the memorandum.  

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
arrange for the Veteran to be afforded a 
psychiatric examination.  The claims file 
is to be provided to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that the examiner reviewed the file.  After 
a review of the claims file and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

(a)	Is it at least as likely as 
not that the Veteran has a 
diagnosis of PTSD in accordance 
with DSM IV?

(b)	Is it at least as likely as 
not that the Veteran's PTSD was 
caused by the stressors he 
identified occurred while serving 
as a truck driver with the 512th 
Transportation Company in the 
Republic of Vietnam from October 
1969 to November 1970? 

Note:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

3.  The RO/AMC should thereafter 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefit, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

